Opinion by
Judge Pryor:
By-the will of the testator the trustee and beneficiaries were empowered to sell the land, and although for purposes of reinvestment the purchaser is not compelled to look after the purchase-money when paid or see that the investment is made.
The Gen. Stat. (1881), Ch. 113, § 23, provides that “the purchaser shall not be bound to look to the application of the purchase-money, unless so expressly required by the conveyance or devise.” A like provision is found in the Rev. Stat. (1867), Ch. 106, § 23.
There is nothing in the will of Parrish suggesting even that the purchaser must see that the investment is made. The title should therefore be accepted and the purchase-money paid.
Judgment affirmed.